Citation Nr: 1016076	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  05-12 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1977 to August 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2004 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The Veteran's claim was previously before the Board in 
September 2008 and remanded at that time for additional 
evidentiary development, to include providing the Veteran an 
opportunity to testify at an RO hearing.  The Veteran 
testified before a decision review officer (DRO) in 
connection with the current claim in October 2009 and the 
hearing transcript is of record.  Accordingly, the requested 
development was completed and the Veteran's claim is before 
the Board for final appellate consideration.

In the August 2003 claim, the Veteran also requested service 
connection for a neck injury/whiplash.  This issue has not 
been adjudicated and is referred to the RO for the 
appropriate consideration.  


FINDING OF FACT

Although the Veteran sustained lumbar strain in service as a 
result of a motorcycle accident, his current lumbosacral 
conditions are not attributable to any event, injury or 
disease during service, and arthritis of the back was not 
manifest to any degree within one year after service.


CONCLUSION OF LAW

A chronic back disability was not incurred in or aggravated 
by service, and arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

By way of history, the Veteran filed his initial claim of 
entitlement to service connection for a back injury in August 
1980.  In particular, the Veteran contended that he sustained 
an in-service back injury after he was involved in a 
motorcycle accident.  The Veteran was scheduled for a VA 
examination in connection with that claim, but failed to 
report for the examination.  In a deferred rating decision 
dated October 1980, the RO determined that the "veteran 
failed to prosecute claim; evidence of record is insufficient 
for rating purposes."  The Veteran was notified of this 
decision in a letter dated November 1980, and provided notice 
of his appellate rights, but did not appeal this decision.  

The Veteran's VA examination was re-scheduled and 
subsequently held in March 1981.  The RO issued another 
deferred rating decision dated May 1981 in which it stated 
that the "veteran did not complete examination.  See our 
deferral 10-31-80."    

The Veteran filed another claim in February 1987 seeking 
entitlement to service connection for an in-service back 
injury.  The RO attempted to obtain VA treatment records on 
behalf of the Veteran, but it was noted that the Veteran had 
not received treatment at a VA medical facility since 1980.  
The RO then wrote to the Veteran in April 1987 and asked him 
to furnish to VA names, addresses, and dates of treatment 
rendered pertaining to his service-connection claim.  The 
Veteran provided no additional evidence pertaining to his 
claim, and the RO sent him a letter in July 1987 in which it 
denied the claim.  According to the RO, the Veteran's failure 
to provide the requested information pertaining to his claim 
was the basis for the denial.  The RO further pointed out 
that "[i]n the event that you do furnish the evidence we 
require, we will be happy to reconsider your claim.  
Otherwise, there's no further action we can take."  The 
Veteran was provided notice of his appellate rights, but he 
did not appeal this decision.  

The Veteran filed the current claim in August 2003 and 
indicated at that time that he sustained back and neck 
injuries as a result of an in-service automobile accident.  
The RO denied the claim on the merits concluding that 
although the Veteran sustained a lumbar strain in service as 
a result of a motorcycle accident, there was no medical 
evidence of record linking the Veteran's current back 
disability to his back injury in service.  The Veteran timely 
perfected this appeal.

Ordinarily, new and material evidence is required in cases 
where a Veteran is seeking to reopen a previously denied 
service connection claim.  With a claim to reopen filed on or 
after August 29, 2001, such as this, "new" evidence is 
defined as evidence not previously submitted to agency 
decision-makers and "material" evidence as evidence, that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156 (2009).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last final denial 
and must raise a reasonable probability of substantiating the 
claim.  Id.

In this case, however, new and material evidence is not 
needed because although the Veteran's current claim of 
service connection for a back disability is based on the same 
in-service injury that was of record when the previous claim 
was denied, the Board notes that a new diagnosis has been 
made since that time.  See Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008) (noting that a change in diagnosis or the 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service-connected 
condition as well as whether the new diagnosis is a 
progression of the prior diagnosis, a correction of an error 
in diagnosis, or the development of a new and separate 
condition).  In this regard, the Veteran was diagnosed as 
having lumbosacral strain in service and at the time of a 
November 2006 VA Compensation and Pension (C&P) examination, 
he was found to have a central bulging annulus at L5-S1, 
minimal to mild diffuse annulus at L3-5, spondylosis with 
small marginal spurs at L3-5, mild degenerative facet joints 
bilaterally, and mild bilateral sacroiliitis.  Accordingly, 
the Board will consider the Veteran's current service 
connection claim on a direct basis without regard to the new 
and material evidence standards in light of the procedural 
history discussed above.
I.  Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2009). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  
According to 38 C.F.R. § 3.309(a) (2009), service connection 
for certain disabilities, including arthritis, may be granted 
on a presumptive basis if manifested to a compensable degree 
within one year after separation from service.

II.  Factual Background and Analysis

Service treatment records (STRs) associated with the claims 
file revealed that the Veteran was afforded a clinical 
evaluation and physical examination in March 1977 prior to 
entering service.  The clinical evaluation was essentially 
normal and no back abnormalities were found at that time.  

The Veteran presented to sick call in August 1979 with 
subjective complaints of back pain for a period of two to 
three days after lifting sheetrock.  Following a physical 
examination, the Veteran was diagnosed as having upper and 
lower back strain and put on physical profile / light duty 
for a period of seven days.  An October 1979 clinical 
evaluation and physical examination was negative for any back 
abnormalities.  

The Veteran also specifically denied ever having a history of 
arthritis at the time of a February 1980 dental appointment.  
In June 1980, however, the Veteran sought additional care at 
sick call for low back pain after he was involved in a 
motorcycle accident.  The Veteran was placed on temporary 
profile and prescribed pain medication.  He subsequently 
returned to sick call one week after the accident with 
continued complaints of "chronic back problems."  X-rays of 
the Veteran's lumbar spine were within normal limits and he 
was diagnosed as having acute back strain and/or lumbosacral 
strain at that time.

The Veteran was also afforded a clinical evaluation and 
physical examination in July 1980 prior to discharge from 
service.  It was noted at that time that the Veteran had 
decreased range of motion in his spine and that he wore a 
back brace.  A notation on the examination report diagnosed 
the Veteran as having acute low back strain.  

The Veteran underwent a VA Compensation and Pension (C&P) 
examination in March 1981.  It was noted at that time that 
the Veteran was previously involved in an in-service 
motorcycle accident.  A physical examination revealed 
evidence of increased lumbar lordosis and tenderness over the 
lower lumbar area.  X-rays of the Veteran's lumbar spine 
showed no abnormalities.  The impression was chronic 
lumbosacral sprain secondary to an accident.

The Veteran sought private care in June 1993 after 
involvement in a motor vehicle accident.  Treatment records 
associated with this incident documented the Veteran's 
subjective complaints of back, knee, leg, and shoulder pain.  
The impression was chronic cervical and lumbar strain.  

In September 1998, the Veteran reported subjective complaints 
of back pain with radiation to the right leg and foot.  The 
private examiner attributed these symptoms at least in part 
to residuals from an old gunshot wound.  

The Veteran sought additional private care from J. Hollis, 
D.C. in November 1998.  He reported subjective complaints of 
low back and left leg pain.  The onset of these symptoms, 
according to the Veteran, began in 1990 after being shot in 
the left leg.  X-rays taken at the time of the examination 
were interpreted to show no evidence of fracture or other 
bone pathology, but the radiologist noted the presence of 
posterior joint arthrosis at L5-S1.  The impression was mild 
lumbar spondylosis.

In March 1999, the Veteran underwent a private orthopedic 
examination in connection with his application for Social 
Security Disability benefits.  He reported a past medical 
history significant for a fractured left femur and subsequent 
surgery in 1990 as a result of a gunshot wound.  The Veteran 
also stated that he felt "cracked" with constant 
generalized pain in his back, among other places.  The onset 
of this pain, according to the Veteran, was two years prior 
to this examination.  A physical examination revealed that 
the Veteran's left leg was 3/4 inches shorter than the right 
leg.  It was noted that the Veteran required a left shoe lift 
to address this problem.  The impression was back pain.  The 
Veteran was subsequently awarded Social Security Disability 
benefits, effective May 9, 1999, as a result of an 
affective/mood disorder and status-post crushed left wrist.         

The Veteran presented to J. Williford, D.C. in March 2003 
with subjective complaints of chronic pain in the neck, low 
back, left hip, and left leg "since his accident some years 
ago."  The Veteran was instructed to perform stretching 
exercises to alleviate his pain.  Subsequent follow-up 
treatment notes dated that same month found evidence of 
bilateral spasms in the quadratus lumborum muscles, motor 
unit dysfunction at L2-5, gluteal weakness, myalgia of the 
erector spinae group, and edema at L3-5.

The Veteran sought additional VA care in March 2004 for 
chronic low back pain.  A physical examination conducted at 
that time was found to show probable left L4-5 paraspinal 
muscle spasm.  A VA x-ray report dated in March 2004 included 
an impression of mild degenerative spondylosis throughout the 
lumbar spine and possible spondylolysis at L5 without 
spondylolisthesis noted.  

The Veteran presented to a VA medical facility in January 
2006 for a physical medicine and rehabilitation consultation.  
According to the Veteran, he experienced chronic neck and 
back pain following an in-service motor vehicle accident.  
The impression was chronic back and neck pain, myofascial in 
nature.

The Veteran was afforded a VA C&P spine examination in 
November 2006.  He reported continuous, severe low back pain 
with radiation to the legs bilaterally.  A computed 
tomography (CT) scan of the Veteran's lumbar spine was 
performed and interpreted to show no evidence of acute 
fracture or dislocation from L3-S1.  However, there was 
evidence of central bulging annulus at L5-S1, minimal to mild 
diffuse annulus at L3-5, spondylosis with small marginal 
spurs at L3-5, mild degenerative facet joints bilaterally, 
and mild bilateral sacroiliitis.  With regard to the etiology 
of the Veteran's currently diagnosed back disability, the 
examiner noted:

According to the C-file of this 
veteran, he was injured in a motor 
vehicle accident but did not report it 
to the doctor until two days later with 
low back pain.  He was diagnosed with a 
low back strain at that time.  X-rays 
were normal.  It was not until 3/03 at 
Dr. Williford that he complained again 
of his low neck and back pain.  There 
was a very wide gap between 1981 and 
2003 that the veteran did not complain 
of any known back pain.  

If this veteran had any severe back 
pain or anything wrong with his spine, 
it would have shown in 1981 on x-ray, 
but the x-ray showed no abnormality.  
He did not have a fracture.  He did not 
have degenerative joint disease.  He 
did not have any significant 
abnormalities noted on his x-ray exam.  
On review of the records . . . it is 
noted the veteran is going to physical 
therapy for his neck condition but not 
his back condition at this time.  
Therefore it is my medical opinion 
based on the above radiographic and c-
file, this veteran [sic] back pain in 
service is less likely as not a result 
of military service.       
  
The Veteran later testified before a DRO in connection with 
this claim in October 2009.  Specifically, the Veteran 
attributed his currently diagnosed back injury to the in-
service motor vehicle accident.  The Veteran also testified 
that he used a cane to walk and that he was prescribed a 
transcutaneous electrical nerve stimulation (TENS) unit.  
According to the Veteran, he stopped working in 1998 at least 
in part due to back pain, and at the time of the hearing, he 
received Social Security Disability benefits.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for residuals of a back injury in this case.  
Although the Veteran sustained lumbar strain in service as a 
result of a motorcycle accident, he was not diagnosed as 
having arthritis, a bulging annulus, spondylosis or 
sacroiliitis.  Moreover, arthritis of the back was not 
manifest to any degree within one year after service.  In 
fact, x-rays of the Veteran's lumbar spine taken at the time 
of the March 1981 VA C&P examination showed no abnormalities.

Furthermore, although the Veteran is currently diagnosed as 
having numerous back disabilities, including mild lumbar 
spondylosis, central bulging annulus at L5-S1, minimal to 
mild diffuse annulus at L3-5, spondylosis with small marginal 
spurs at L3-5, mild degenerative facet joints bilaterally, 
and mild bilateral sacroiliitis, there is no evidence of 
record, other than the Veteran's statements, linking these 
disabilities to the Veteran's period of active service, 
including the in-service motorcycle accident.  

In fact, the November 2006 VA C&P examination report 
specifically refuted this contention.  There, the examiner 
determined that the Veteran's back injury was "less likely 
as not a result of military service."  In support of this 
contention, the examiner stated that if the Veteran had any 
"severe back pain or anything wrong with his spine," it 
would have been shown on x-ray at the time of the March 1981 
VA C&P examination.  However, x-rays taken at that time 
showed no abnormality.  The Board finds this examination 
report to be highly probative evidence on the issue of 
service connection, particularly where, as here, the examiner 
provided a rationale and relied on professional training and 
expertise as well as a review of the Veteran's claims file 
before reaching this conclusion.

The Veteran has submitted lay statements and testimony during 
the pendency of this claim expressing the opinion that his 
currently diagnosed back injury is related to service, and in 
particular, to the in-service motorcycle accident.  As an 
alternative to establishing the second and third prong in 
Hickson, the Veteran may show a continuity of symptomatology.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997)).  Continuity of 
symptomatology may be established if (1) the condition was 
"noted" during service; (2) there is evidence of post-
service continuity of the same symptomatology; and (3) there 
is medical, or in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96.  

The United States Court of Appeals for Veterans Claims 
(Court) has in the past held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also, Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d. 
1313 (Fed. Cir. 2009).  

However, the Court has also held that lay persons, such as 
the Veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability that may be related to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also, Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the Veteran is capable of observing symptoms such as 
decreased mobility and back pain, if any, but he is not 
competent (i.e., professionally qualified) to offer an 
opinion as to the cause of the currently diagnosed back 
conditions and their relationship to service, if any.  

Even if the Veteran were competent to offer an opinion as to 
the cause of the currently diagnosed back injury and its 
relationship to service, the Board finds that the medical 
opinion outweighs the Veteran's statements regarding etiology 
and continuity of symptoms.  The Board finds more probative 
the November 2006 VA examiner's opinion, which found that the 
current conditions were less likely as not related to service 
and continuing complaints of pain, as the opinion was based 
on a physical examination and interview of the Veteran and 
included a rationale for the opinion.

The Veteran submitted a statement from a service member who 
reported that he and the Veteran were at a stop light when 
another soldier hit them.  The service member reported that 
he was receiving disability from VA for injuries sustained in 
service.  In this case, the question is not whether the 
accident occurred as the evidence clearly shows that the 
Veteran was in an accident in service.  The issue is whether 
the Veteran has a current disability or disabilities that are 
related to injuries sustained in that accident or some other 
incident of service.  While the Veteran testified that he 
received on and off treatment after service for the back, 
there is no evidence linking the current low back conditions 
to continuing symptoms.  The VA examiner noted the Veteran's 
reports of continuous low back pain but opined that it was 
less likely as not that a current disability was due to 
service because if there were something wrong with his spine, 
it would have been shown on the 1981 x-ray.  Moreover, the 
Veteran reported during the VA examination in November 2006 
that he did not have any additional injury to the back since 
service when in fact he was involved in a post-service motor 
vehicle accident.  He reported that several hours after that 
accident he had back pain.  In sum, the weight of the 
evidence is against linking any of the Veteran's back 
disabilities to service on any basis.  

As previously stated, entitlement to direct service 
connection requires a finding that there is a current 
disability that has a relationship to an in-service injury or 
disease.  In this case, there is competent medical evidence 
showing numerous diagnosed back disabilities, but the weight 
of the credible, probative evidence is against finding that 
these disabilities are related to the Veteran's period of 
active service on a direct basis.  Furthermore, there is no 
evidence that arthritis may be presumed to have been incurred 
in service.  Accordingly, the Board finds that entitlement to 
service connection for residuals of a back injury is not 
warranted in this case.  Thus, the claim must be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist Veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran  is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between a veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

The VCAA duty to notify was satisfied by way of a letter 
dated March 2004 that fully addressed the notice elements and 
was sent prior to the initial AOJ decision in this matter.  
The letter informed the Veteran of what evidence was required 
to substantiate the service connection claim on a direct and 
presumptive basis, and of the Veteran's and VA's respective 
duties for obtaining evidence.  The Veteran was also provided 
with notice, in March 2006, of the type of evidence necessary 
to establish a disability rating and an effective date for 
the disability on appeal.  The Veteran's claim was 
subsequently readjudicated following this notice by way of 
supplemental statements of the case (SSOC) issued in February 
2008 and November 2009.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment and post-service treatment 
records were obtained.  He was also afforded a VA examination 
in connection with the claim currently on appeal.  The 
examination was adequate as it was based on consideration of 
the Veteran's medical history, a physical examination and as 
an opinion with supporting rationale was provided.  
Accordingly, the Board finds that VA has complied, to the 
extent required, with the duty-to-assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 


ORDER

Service connection for residuals of a back injury is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


